Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00455-CV

                             IN THE INTEREST OF Y.M. and J.A.V., Jr.

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018-PA-00111
                              Honorable Monique Diaz, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: October 2, 2019

DISMISSED IN PART

           Appellant J.A.V., Jr. has filed a motion to withdraw his notice of appeal and to dismiss his

portion of the appeal. The motion contains a certificate of service to appellees, who have not

opposed the motion. Therefore, we grant the motion and dismiss the appeal as to J.A.V., Jr. only.

See TEX. R. APP. P. 42.1(a)(1).

                                                     PER CURIAM